NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT

LOUIS TADDIA,                        )
                                     )
             Appellant,              )
                                     )
v.                                   )    Case No. 2D18-239
                                     )
NACHMAN’S NATIVE SEAFOOD,            )
INC., a Florida corporation;         )
LEONARD NACHMAN, individually;       )
and BARBARA N. NACHMAN,              )
individually,                        )
                                     )
             Appellees.              )
                                     )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for
Pinellas County; Patricia Ann
Muscarella, Judge.

Warren A. Zimmerman of Warren A.
Zimmerman, P.A., Lutz; and Will
Williams of Williams and Trayner,
Tampa, for Appellant.

Hugh D. Higgins and Lauren M.
Eliopoulos of Moyer Law Group, St.
Petersburg, for Appellees.


PER CURIAM.

             Affirmed.


NORTHCUTT, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.